Citation Nr: 1119291	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-32 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, Type 2.

2.  Entitlement to service connection for a skin disorder, to include seborrheic dermatitis of the scalp, due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION


The Veteran served on active duty from December 1970 to December 1973, and from February 1991 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board notes that the Veteran was afforded a hearing before a Decision Review Officer (DRO) in December 2006.  A copy of the hearing transcript has been associated with the record.  

Pursuant to his request on his September 2007 substantive appeal, VA Form 9, the Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in April 2008.  The Veteran failed to report for his scheduled hearing in April 2008.  The request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The issues on appeal were remanded by the Board for further development in January 2010.

The issue of entitlement to service connection for a skin disorder, to include seborrheic dermatitis of the scalp, due to exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

Hypertension was not manifest during service, was not manifest within one year of separation, and any current diagnosis of hypertension is neither attributable to service nor to the Veteran's service-connected diabetes mellitus, Type 2.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein; hypertension was neither caused nor aggravated by a service-connected disability, to include diabetes mellitus, Type 2.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letter dated in December 2005, prior to the initial adjudication of his claim, informed the Veteran of the information necessary to substantiate his claim for direct and secondary service connection.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  

Since the Board has concluded that the preponderance of the evidence is against the claim of service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman.

Further, the claimant's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  As noted in the January 2010 Board remand, the RO sent releases on two occasions to obtain private treatment records from Dr. D.G. and Dr. R.G.  See RO letter, March 7, 2006.  However, to date, these records have not been received.  "[T]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of the Veteran's cooperation in obtaining private medical records, which VA cannot obtain without his permission, VA has no further obligations regarding these records.  Thus, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded a VA examination to ascertain the current nature and extent of  his claimed disorder in April 2010, pursuant to a January 2010 Board remand.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With regard to his hypertension claim, the VA examination obtained in this case is adequate, as the examiner obtained a history from the Veteran  and provided findings relevant to the issues at hand following an examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  See 38 C.F.R. § 3.159(c)(4) (2010).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran filed a claim for service connection in November 2005 requesting service connection for hypertension (as secondary to his now-service-connected diabetes mellitus, Type 2).

In order to establish direct service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, such as hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although the stated intent of the change was merely to implement the requirements of Allen, supra, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

At the outset, the Board notes that the Veteran has been diagnosed with hypertension.  See VA examination report, April 2010.  Thus, element (1) of Hickson has been satisfied for this claim, in that the Veteran has demonstrated that he has a current diagnosis.  

Regarding an in-service diagnosis for hypertension, the Veteran's service treatment records are silent as to any complaints, diagnosis, or treatment for hypertension.  On separation from his first period of active duty, the Veteran's heart was "Normal," his blood pressure was 120/60, and no cardiovascular abnormality, to include hypertension, was noted.  See Examination report, October 17, 1973.  Further, on separation from his second period of active service, the Veteran checked "No" to high or low blood pressure.  See Report of Medical History, September 13, 1991; see also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2009) (For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 millimeter (mm.) or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm).  While there was one report of a diastolic reading of 90 in 1988, the Veteran was not on active duty at that time, and there is no record of complaints, treatment, or diagnosis of hypertension during either period of active service.  

The record also contains no objective evidence of sufficient probative weight that establishes an etiological nexus directly to his military service.  Specifically, there is no competent evidence establishing that hypertension had its onset in service or that establishes an etiological relationship between this disorder and active service.  In this case, the Veteran does not contend otherwise.  Instead, the Veteran claimed that his hypertension was either caused or aggravated by his service-connected diabetes mellitus.  

According to a letter from the Veteran's private provider, the Veteran was first diagnosed with hypertension in March 1996, and diabetes in March 2005.  See Letter, December 11, 2006.

During the Veteran's December 2006 RO hearing, he denied having hypertension during either period of active duty.  Instead, he testified that he was first aware of the problem in 1996.  He further stated that, at that time, he did not notice any manifestations of diabetes.  See Transcript, p. 3.

Also of record is an April 2010 VA examination report.  At that time, the Veteran reported an initial diagnosis of hypertension in 1995, and the examiner noted that the Veteran had been diagnosed with Type II diabetes in 2005.  The Veteran reported smoking one pack of cigarettes per day, along with social drinking and no drug use.  On examination, the Veteran's blood pressure readings were 124/88, and 144/90.  He claimed that the original diagnosis of hypertension was based on observation during routine medical appointments, and that he had been on medication since that diagnosis.  He believed it was under control, and he stated that he continued to follow up with his primary provider.  He denied a history of strokes, mini strokes, coronary artery disease, or heart attacks.  The Veteran denied any renal or kidney disease.  He reported that he was claiming hypertension because he was told that it may be secondary to his diabetes.  

Ultimately, the examiner confirmed the prior diagnosis of hypertension and opined that the Veteran's hypertension was less likely than not related to service, or to his service-connected diabetes.  In support of the opinion, the examiner noted that the Veteran's file did not contain an inservice diagnosis of hypertension, and that there was no evidence of elevated inservice blood pressure readings.  It was further noted that, per the Veteran's private provider, his hypertension was diagnosed nine years prior to his diabetes, and that there was no evidence of diabetic nephropathy.  As such, hypertension was manifest prior to the diabetes diagnosis, thereby negating a theory of direct causality, and the lack of a nephropathy diagnosis ruled out aggravation.  See VA Examination report, April 2010.

As to assertions of the Veteran that his hypertension is secondary to diabetes mellitus, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

Here, the Board does not find that the Veteran is competent to determine the cause of his claimed disorder.  While he is competent to report his own symptoms, he has not been shown to be competent to state that hypertension was caused or aggravated by diabetes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between his claimed disorder and his service-connected diabetes mellitus, Type 2.

Further, there is no probative evidence of record to establish that hypertension was diagnosed during the Veteran's period of active duty or related to any disorder diagnosed during the Veteran's period of active duty.  In this case, the evidence of record does not show that the Veteran was diagnosed with hypertension within one year following separation.  Instead, the earliest medical reports of record indicate that the Veteran was diagnosed with hypertension in 1995.  The medical evidence also shows no direct relationship between either disorder and service, to include exposure to herbicides.  

With no medical evidence of a direct relationship between hypertension and either period of active service, service connection is not warranted on a direct basis.  See 38 C.F.R. § 3.303 (2010).  Finally, as hypertension was diagnosed approximately one decade prior to the diagnosis of diabetes, coupled with the Veteran's statements that he did not experience diabetic symptoms at the time of his hypertension diagnosis, in addition to the lack of a diagnosis of diabetic nephropathy, there is no evidence of record to show that hypertension was caused or aggravated by diabetes.

While the Board does not deny the Veteran's sincere belief in his claim which he has put forth, the preponderance of the evidence is against the claim for service connection hypertension, to include as secondary to diabetes mellitus; there is no doubt to be resolved; and service connection is not warranted.  See Gilbert.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, Type 2, is denied.


REMAND

Regarding the Veteran's claim for entitlement to service connection for a skin disorder, to include as a result of exposure to herbicides, the Board notes that 
the Veteran complained of a rash during his first period of active duty.  On January 21, 1971, he reported with a rash on his chest and back.  The examiner noted that the rash had occurred since the Veteran arrived in-country, and red, itchy areas were noted on a portion of his skin.  

During the Veteran's September 2006 RO hearing, he testified that, approximately four years after his return from Saudi Arabia, he had bumps on his head that were treated by a dermatologist.  He stated that he had a heat rash on his back during his first period of active service, and little white bumps on his hands when he returned from Vietnam.  He first sought treatment in 1995.  See Transcript, pp. 5-6.

The Veteran was diagnosed with seborrheic dermatitis in December 1994 when he reported with a rash in the groin area and his right scalp that had been present for several months.  The Veteran was provided a topical treatment at that time.  The following month, those areas had cleared with treatment, though he reported with new lesions on his right elbow and legs.  These lesions were scaly and erythematous in nature with well-circumscribed borders.  He was diagnosed with nummular dermatitis at that time.  See private reports, December 19, 1994 and January 9, 1995.  Further, during the Veteran's August 2006 VA examination, a small, eczematous-appearing patch was noted on his left, upper forehead.

During the Veteran's April 2010 VA examination, he reported that he was first diagnosed with a rash in 1981, and that he was out of service the first time he was diagnosed (during his period in the reserves, but not on active duty for training).  The Veteran did not recall any diagnosis of a skin disorder during any period of active duty.  He reported the development of a rash with bumps on his back and itching, and he thought the diagnosis was heat rash.  He noted once-a-week flare-ups, treated adequately with Desenex cream.  The Veteran stated that he eventually saw a dermatologist, who may have diagnosed acne (and treated with a cream), but that he had no further treatment, the last outbreak occurring two years prior.  The Veteran denied light therapy, steroid therapy, and immunosuppressant therapy.  The Veteran further reported that he developed sores on his head in 1994 and 1995.  He noted that he visited his private provider, but was unaware of the diagnosis.  He reported one outbreak, with no recurrence.  The Veteran noted exposure to Agent Orange in Vietnam, as well as falling ash in Saudi Arabia, though he denied any treatment for skin conditions while stationed in those areas.  

On examination, there was no evidence of any rash, raised bump, or any type of lesions on the neck, back, shoulders, torso, abdomen, upper arms, or axillary area.  He had no lesions on the knees or feet, and denied the existence of lesions in any other area.  The examiner found five or six "tiny pinpoint scabs" at each temporal area with no other lesions, flaking, or redness.  The prior diagnosis of seborrheic dermatitis of the temporal area of the scalp was confirmed, involving 0.01 percent of the exposed skin, no unexposed skin, and 0.01 percent of the total skin.  The examiner noted that the Veteran had no treatment for chloracne in service or since discharge, and that this was the only skin disorder associated with herbicide exposure.  There was also no treatment related to ash on his skin during his second period of active service.  While the claims file contained a letter, dated February 1988, which indicated exposure to Dermatibia Hominis (larvae of the bot fly), there was no treatment for this disorder within the record.  

The examiner noted that, there was no treatment for any skin disorder in the record, save for treatment for seborrheic dermatitis in December 1994, as well as groin rash and scalp rash in January 1995.  As such, the examiner opined that there was no evidence that any skin disorder was related to herbicide exposure, ash, or bot flies during service.  It was further noted that, "There was no evidence of treatment for any skin conditions during active duty," and there was no evidence of treatment for any skin condition on objective examination, aside for "scant" seborrheic dermatitis.  See VA Examination report, April 2010.

The Board notes again, however, that the Veteran complained of a rash during his first period of active duty.  On January 21, 1971, he reported with a rash on his chest and back.  The examiner noted that the rash had occurred since the Veteran arrived in-country, and red, itchy areas were noted on a portion of his skin.  However, this treatment report was not noted by the examiner, and therefore the rationale contained within the April 2010 examination report is incomplete.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As such, the issue of entitlement to service connection for the Veteran's skin disorder claim should be remanded for a complete VA examination, to include a discussion of the service treatment record from January 21, 1971.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should make arrangements with the appropriate VA medical facility to obtain an additional VA dermatological opinion so as to ascertain the current nature and etiology of any current skin disorder.  If the April 2010 examiner is unavailable, then an additional VA examination should be scheduled.  The examiner should opine as to whether any diagnosed skin disorder at least as likely as not originated during either period of active service, to include a discussion of a service treatment record from January 1971.  The report of examination should include the complete rationale for all opinions expressed.  The claims folder must be made available to the examiner for review, and the examiner must indicate whether such a review was performed.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


